Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11, 16-17 and 21-37 are pending.  

Claims 11, 16-17 and 37 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 21-36, drawn to an antigen-binding molecule that read on (A) antigen binding-domain comprising a VH of SEQ ID NO: 30 and a VL of SEQ ID NO: 50 that compete for binding to CD137 with an antibody comprising a VH sequence having the amino acid sequence of SEQ ID NO: 30 and a VL sequence having the amino acid sequence of SEQ ID NO: 51, (B) a combination of amino acids and Kabat numbering positions in the HVR-H3 of SEQ ID NO: 92; wherein Ala at amino acid position 98; Ser at amino acid position 99; Ala at amino acid position 100; Ser at amino acid position 100a; Thr at amino acid position 100b; Val at amino acid position 100c; Leu at amino acid position 100d; Pro at amino acid position 100e; Ala at amino acid position 100f; and Phe at amino acid position 100g in claim 8, and (C) an antigen-binding molecule comprising a VH of SEQ ID NO: 30 and a VL of SEQ ID NO: 51 as the combination of VH and VL sequence in claim 9, are being acted upon in this Office Action.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 17, 2022 was filed after the mailing date of the Non-Final Office on May 17, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection and Rejection Withdrawn
The objection to claims 5 and 6 is withdrawn in light of claims have been canceled. 

The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment. 

The rejection of claims 1-6, 8 and 10 under 35 U.S.C. 103 as being unpatentable over Igawa (US20160280787, published Sept 29, 2016; PTO 892) in view of WO2016/076345 (published May 19, 2016, English equivalent, see US Patent No. 11,154,615, filed November 11, 2015; PTO 892) is withdrawn in view of the claim amendment. 

Claim rejections under - 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 21-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
For claims drawn to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii). 
Claim 21 encompasses any antigen-binding molecule comprising:
a first variable region that binds to human CD3 epsilon and human CD 137, but does not bind to human CD3 epsilon and human CD 137 at the same time; and
any second variable region that binds to any third antigen different from human CD3 epsilon and human CD137,
wherein the antigen-binding molecule competes for binding to human CD 137 with an antibody selected from (a) to (e) below:
(a) an antibody comprising a VH sequence consisting of the amino acid sequence of SEQ ID NO: 30 and a VL sequence consisting of the amino acid sequence of SEQ ID NO: 51,
(b) an antibody comprising a VH sequence consisting of the amino acid sequence of SEQ ID NO: 46 and a VL sequence consisting of the amino acid sequence of SEQ ID NO: 53,
(c) an antibody comprising a VH sequence consisting of the amino acid sequence of SEQ ID NO: 40 and a VL sequence consisting of the amino acid sequence of SEQ ID NO: 56,
(d) an antibody comprising a VH sequence consisting of the amino acid sequence of SEQ ID NO: 30 and a VL sequence consisting of the amino acid sequence of SEQ ID NO: 58, and
(e) an antibody comprising a VH sequence consisting of the amino acid sequence of SEQ ID NO: 40 and a VL sequence consisting of the amino acid sequence of SEQ ID NO: 61.
Claim 22 encompasses the antigen-binding molecule of claim 21, wherein the first variable region comprises:
(1) a heavy chain variable domain sequence comprising SEQ ID NO: 92 with any insertion or any substitution at one or more positions selected from the following Kabat numbering positions: 31, 52b, 52c, 53, 54, 56, 57, 61, 98, 99, 100, 100a, 100b, 100c, 100d, 100e, 100f, and 100g; and
(2) a light chain variable domain sequence, wherein the HVR-H3 of the heavy chain variable domain sequence comprises, at one or more of the following Kabat numbering positions, one of the amino acids indicated for that position:
Ala, Pro, Ser, Arg, His, or Thr at amino acid position 98;
Ala, Ser, Thr, Gln, His, or Leu at amino acid position 99;
Tyr, Ala, Ser, Pro, or Phe at amino acid position 100;
Tyr, Val, Ser, Leu, or Gly at amino acid position 100a;
Asp, Ser, Thr, Leu, Gly, or Tyr at amino acid position 100b;
Val, Leu, Phe, Gly, His, or Ala at amino acid position 100c;
Leu, Phe, Ile, or Tyr at amino acid position 100d;
Gly, Pro, Tyr, Gln, Ser, or Phe at amino acid position 100e;
Tyr, Ala, Gly, Ser, or Lys at amino acid position 100f;
Gly, Tyr, Phe, or Val at amino acid position 100g.
	Claim 23 encompasses the antigen-binding molecule of claim 22, wherein the light chain variable domain sequence comprises SEQ ID NO: 93 with any insertion or substitution at one or more positions selected from the following Kabat numbering positions: 24, 25, 26, 27, 27a, 27b, 27c, 27e, 30, 31, 33, 34, 51, 52, 53, 54, 55, 56, 74, 77, 89, 90, 92, 93, 94, and 96. 
	Claim 24 encompasses the antigen-binding molecule of claim 21, wherein
(a) the antigen-binding molecule has an agonistic activity against human CD 137, or
(b) the antigen-binding molecule does not induce a cytokine release from peripheral blood mononuclear cells (PBMC) in the absence of a cell expressing the third antigen, or
(c) both (a) and (b).
Claim 25 encompasses the antigen-binding molecule of claim 21, wherein the third antigen is a molecule specifically expressed in a cancer tissue. 
Claim 26 encompasses the antigen-binding molecule of claim 21, further comprising a heavy chain constant region. 
Claim 27 encompasses the antigen-binding molecule of claim 26, wherein the heavy chain constant region comprises an Fc region having reduced binding activity, as compared to a naturally occurring human IgG1 Fc region, against a human Fc gamma receptor isoform selected from Fc gamma receptor Ia, Fc gamma receptor IIa, Fc gamma receptor IIb, Fc gamma receptor IIa, or Fc gamma receptor IIIb.
Claim 28 encompasses the antigen-binding molecule of claim 21, wherein the antigen-binding molecule has one or both of the following characteristics:
(1)  the first variable region binds to an extracellular domain of human CD3 epsilon comprising the amino acid sequence of SEQ ID NO: 91; or
(2) the antigen-binding molecule induces CD3 activation of a T cell against any cell expressing the third antigen, but does not induce CD3 activation of a T cell against a cell expressing human CD137.
Claim 29 encompasses a pharmaceutical composition comprising the antigen-binding molecule according to claim 21 and a pharmaceutically acceptable carrier. 
Claim 30 encompasses any antigen-binding molecule comprising:
a first variable region that binds to human CD3 epsilon and human CD 137, but does not bind to human CD3 epsilon and human CD137 at the same time; and
a second variable region that binds to any third antigen different from human CD3 epsilon and human CD137, wherein the antigen-binding molecule comprises:
(a) a VH sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 41, 30, 46 or 40; or
(b) a VL sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 51, 52, 53, 54, 55, 56 or 57; or
 (c) the VH sequence of (a) and the VL sequence of (b).
Claim 31 encompasses the antigen-binding molecule of claim 30, wherein:
(a) the antigen-binding molecule has an agonistic activity against human CD137, or
(b) the antigen-binding molecule does not induce a cytokine release from PBMCs in the absence of a cell expressing the third antigen, or
(c) both (a) and (b). 
Claim 32 encompasses the antigen-binding molecule of claim 30, wherein the third antigen is a molecule specifically expressed in a cancer tissue.
Claim 33 encompasses the antigen-binding molecule of claim 30, further comprising a heavy chain constant region. 
Claim 34 encompasses the antigen-binding molecule of claim 33, wherein the heavy chain constant region comprises an Fc region having reduced binding activity, as compared to a naturally occurring IgG1 Fc region, against a human Fc gamma receptor isoform selected from Fc gamma receptor Ia, Fc gamma receptor Ila, Fc gamma receptor IIb, Fc gamma receptor IIa, or Fc gamma receptor IIb.
Claim 35 encompasses the antigen-binding molecule of claim 30, wherein the antigen-binding molecule has one or both of the following characteristics:
(1) the first variable region binds to an extracellular domain of human CD3 epsilon comprising the amino acid sequence of SEQ ID NO: 91; or
(2) the antigen-binding molecule induces CD3 activation of a T cell against a cell expressing the third antigen, but does not induce CD3 activation of a T cell against a cell expressing human CD137. 
Claim 36 encompasses a pharmaceutical composition comprising the antigen-binding molecule according to claim 30 and a pharmaceutically acceptable carrier.
Regarding “a second variable region that binds to any third antigen different from human CD3 epsilon and human CD137” in claims 21 and 30, wherein the third antigen is expressed by any cell (claim 24, 31) such as any cancer tissue (claims 25, 32), the specification discloses trispecific antibody comprising a Fab that binds to just human GPC3 on tumor cell and a dual binding Fab that binds to just human CD3 epsilon and human CD137, see Fig. 1, 33-34.  The Dual-Fab antibody H183:072 that binds to human CD3 epsilon and human CD137 comprises heavy chain SEQ ID NO: 30 and light chain SEQ ID NO: 51.  The dual-Fab antibody induces IL-2 from T cells, see Fig. Example 12, Table 20.   Neither anti-CD137(B), not anti-CD3 epsilon antibody (CE115) alone could result in induction of IL-2 from T cells.  
However, the description of a limited species of trispecific IgG antibody that binds to just human CD3, CD137 and human GPC3 is not representative of the entire genus because the genus of second variable region that binds to any third antigen is highly variable comprising different heavy and light chains or six different CDRs.  The specification does not does not describe the structure, e.g., the heavy chain and light chain variable regions that bind to all third antigens expressed by any cell or any cancer tissue. 
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
Furthermore, the specification does not describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed antigen binding molecule themselves to show possession of the claimed genus.  Thus one of skill in the art cannot "visualize or recognize" most members of the genus of antigen-binding molecule.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; see, e.g., Discussion). 
Similarly, Edwards et al (of record, J Mol Biol. 334(1): 103-118, 2003; PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii 
Section 112 states that “[t]he specification shall contain a written description of the invention . . . in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains . . . to make and use the same . . . .” This requirement ensures “that the inventor actually invented the invention claimed.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  A description of what a material does, rather than of what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. 
In this case, the structures, e.g., the heavy and light chain variable domains of the antibody variable region of the second variable region that binds to any third antigen encompassed by the claimed antigen-binding molecules are not adequately described.
Regarding heavy chain variable domain comprises SEQ ID NO: 92 with any insertion or any substitution at one or more position 31, 52b, 52c, 53, 54, 56, 57, 61, 98, 99, 100, 100a, 100b, 100c, 100d, 100e, 100f, and 100g (claim 22), there is insufficient guidance as to which amino acid to be inserted or substituted at one or more position 31, 52b, 52c, 53, 54, 56, 57, 61, 98, 99, 100, 100a, 100b, 100c, 100d, 100e, 100f, and 100g in the heavy chain variable region that still maintains antigen binding to human CD3, much less competes for binding to human CD137.
Regarding light chain variable domain sequence comprises SEQ ID NO: 93 with any insertion or substitution at one or more positions selected from the following Kabat numbering positions: 24, 25, 26, 27, 27a, 27b, 27c, 27e, 30, 31, 33, 34, 51, 52, 53, 54, 55, 56, 74, 77, 89, 90, 92, 93, 94, and 96 (claim 23), there is a lack of guidance as to which amino acid to be inserted or substituted at one or more position 24, 25, 26, 27, 27a, 27b, 27c, 27e, 30, 31, 33, 34, 51, 52, 53, 54, 55, 56, 74, 77, 89, 90, 92, 93, 94, and 96 in the light chain variable domain and still maintains antigen binding to human CD3, much less competes for binding to human CD137.
It is known in the art that even minor changes in the amino acid sequences of the heavy and light variable regions, may affect antigen-binding or effector function.
For example, Piche-Nicholas et al (of record, MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 
Regarding Fc region having reduced binding activity against Fc gamma R (claims 27, 34), the specification discloses substituting Alanine (Ala) for the amino acids at positions 234, 235 and 297 (EU numbering) to reduce the Fc gamma binding, see p. 142.
However, the specification does not teach which random substitution, deletion, addition or a combination thereof within the full-length Fc region is effective to reduce binding activity against all Fc gamma receptors, e.g., human FcγRI, FcγRIIa, FcγRIIb, FcγRIIIa, FcγRIIIb.  
Regarding pharmaceutical composition (claims 29 and 26), since the antigen-binding molecule is not adequately described, it follows that any pharmaceutical composition comprising the undisclosed antigen-binding molecule and a pharmaceutically acceptable carrier is not described.  Further, there are no in vivo working examples.  It is unpredictable which disease is effectively treated by the claimed pharmaceutical given the third antigen to which the antigen-binding molecule binds is unknown.  Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
While the specification discloses screening dual Fab library to identity H chain and L chain, see Example 4-2, possession may not be shown by merely described how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  
Therefore, there is insufficient written description for genus of antigen-binding molecule in the absence of reciting the genus of second variable region that bins to a third antigen, any third antigen such as molecule specifically expressed in any cancer tissue and any insertion or substitution at one or more position in the heavy chain variable region or the light chain variable region at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Applicants’ arguments filed August 17, 2022 have been fully considered but are not found persuasive.
Applicant’s position is that claims 1-6, 8, and 10 have been canceled, thereby rendering the rejection moot.  Allowable claims 7 and 9 are rewritten as new independent claims 21 and 30, respectively. All of claims 22-29 and 31-37 depend from claim 21 or claim 30, and so presumably are allowable. Applicant therefore requests that the Office withdraw the rejection.

In response, the amendment to claims 1-6, 8, and 10 is acknowledged. The claims still do not meet the written description requirement because of the following reasons:
Regarding “a second variable region that binds to any third antigen different from human CD3 epsilon and human CD137” in claims 21 and 30, wherein the third antigen is expressed by any cell (claim 24, 31) such as any cancer tissue (claims 25, 32), the specification discloses trispecific antibody comprising a Fab that binds to just human GPC3 on tumor cell and a dual binding Fab that binds to just human CD3 epsilon and human CD137, see Fig. 1, 33-34.  The Dual-Fab antibody H183:072 that binds to human CD3 epsilon and human CD137 comprises heavy chain SEQ ID NO: 30 and light chain SEQ ID NO: 51.  The dual-Fab antibody induces IL-2 from T cells, see Fig. Example 12, Table 20.   Neither anti-CD137(B), not anti-CD3 epsilon antibody (CE115) alone could result in induction of IL-2 from T cells.  
However, the description of a limited species of trispecific IgG antibody that binds to just human CD3 and CD137 and human GPC3 is not representative of the entire genus because the genus of second variable region that binds to any third antigen is highly variable comprising different heavy and light chains or six different CDRs.  The specification does not does not describe the structure, e.g., the heavy chain and light chain variable regions that bind to all third antigens expressed by any cell or any cancer tissue. 
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
Furthermore, the specification does not describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed antigen binding molecule themselves to show possession of the claimed genus.  Thus one of skill in the art cannot "visualize or recognize" most members of the genus of antigen-binding molecule.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; see, e.g., Discussion). 
Similarly, Edwards et al (of record, J Mol Biol. 334(1): 103-118, 2003; PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
In this case, the structures, e.g., the heavy and light chain variable domains of the antibody variable region of the second variable region that binds to any third antigen encompassed by the claimed antigen-binding molecules are not adequately described.
Regarding heavy chain variable domain comprises SEQ ID NO: 92 with any insertion or any substitution at one or more position 31, 52b, 52c, 53, 54, 56, 57, 61, 98, 99, 100, 100a, 100b, 100c, 100d, 100e, 100f, and 100g (claim 22), there is insufficient guidance as to which amino acid to be inserted or substituted at one or more position 31, 52b, 52c, 53, 54, 56, 57, 61, 98, 99, 100, 100a, 100b, 100c, 100d, 100e, 100f, and 100g in the heavy chain variable region that still maintains antigen binding to human CD3, much less competes for binding to human CD137.
Regarding light chain variable domain sequence comprises SEQ ID NO: 93 with any insertion or substitution at one or more positions selected from the following Kabat numbering positions: 24, 25, 26, 27, 27a, 27b, 27c, 27e, 30, 31, 33, 34, 51, 52, 53, 54, 55, 56, 74, 77, 89, 90, 92, 93, 94, and 96 (claim 23), there is a lack of guidance as to which amino acid to be inserted or substituted at one or more position 24, 25, 26, 27, 27a, 27b, 27c, 27e, 30, 31, 33, 34, 51, 52, 53, 54, 55, 56, 74, 77, 89, 90, 92, 93, 94, and 96 in the light chain variable domain and still maintains antigen binding to human CD3, much less competes for binding to human CD137.
It is known in the art that even minor changes in the amino acid sequences of the heavy and light variable regions, may affect antigen-binding or effector function.
For example, Piche-Nicholas et al (of record, MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 
Regarding Fc region having reduced binding activity against Fc gamma R (claims 27, 34), the specification discloses substituting Alanine (Ala) for the amino acids at positions 234, 235 and 297 (EU numbering) to reduce the Fc gamma binding, see p. 142.
However, the specification does not teach which random substitution, deletion, addition or a combination thereof within the full-length Fc region is effective to reduce binding activity against all Fc gamma receptors, e.g., human FcγRI, FcγRIIa, FcγRIIb, FcγRIIIa, FcγRIIIb.  
Regarding pharmaceutical composition (claims 29 and 26), since the antigen-binding molecule is not adequately described, it follows that any pharmaceutical composition comprising the undisclosed antigen-binding molecule and a pharmaceutically acceptable carrier is not described.  Further, there are no in vivo working examples.  It is unpredictable which disease is effectively treated by the claimed pharmaceutical given the third antigen to which the antigen-binding molecule binds is unknown.  Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
For these reasons, the rejection is maintained. 

Claims 21-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) a Dual-Fab antibody comprises a heavy chain (VH) sequence and a light chain (VL) sequence that binds to human CD3 epsilon and human CD137, but does not bind to said CD3 and said CD137 at the same time as set forth in claims 7 and 9,  (2) a trifunctional IgG antibody that binds to human CD3, human CD137 and human GPC3 comprising a VHA1, a VLA1, a VHA2, a VLA2, a VHB and a VLB wherein the VHA1, VLA1, VHA2, VLA2, VHB and VLB comprising the amino acid sequences of SEQ ID NO: 85-90, respectively, does not reasonably provide enablement for an antigen-binding molecule as set forth in claims 21-36 as a pharmaceutical composition for treating any disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  . In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 21 encompasses any antigen-binding molecule comprising:
a first variable region that binds to human CD3 epsilon and human CD 137, but does not bind to human CD3 epsilon and human CD 137 at the same time; and
any second variable region that binds to any third antigen different from human CD3 epsilon and human CD137,
wherein the antigen-binding molecule competes for binding to human CD 137 with an antibody selected from (a) to (e) below:
(a) an antibody comprising a VH sequence consisting of the amino acid sequence of SEQ ID NO: 30 and a VL sequence consisting of the amino acid sequence of SEQ ID NO: 51,
(b) an antibody comprising a VH sequence consisting of the amino acid sequence of SEQ ID NO: 46 and a VL sequence consisting of the amino acid sequence of SEQ ID NO: 53,
(c) an antibody comprising a VH sequence consisting of the amino acid sequence of SEQ ID NO: 40 and a VL sequence consisting of the amino acid sequence of SEQ ID NO: 56,
(d) an antibody comprising a VH sequence consisting of the amino acid sequence of SEQ ID NO: 30 and a VL sequence consisting of the amino acid sequence of SEQ ID NO: 58, and
(e) an antibody comprising a VH sequence consisting of the amino acid sequence of SEQ ID NO: 40 and a VL sequence consisting of the amino acid sequence of SEQ ID NO: 61.
Claim 22 encompasses the antigen-binding molecule of claim 21, wherein the first variable region comprises:
(1) a heavy chain variable domain sequence comprising SEQ ID NO: 92 with any insertion or any substitution at one or more positions selected from the following Kabat numbering positions: 31, 52b, 52c, 53, 54, 56, 57, 61, 98, 99, 100, 100a, 100b, 100c, 100d, 100e, 100f, and 100g; and
(2) a light chain variable domain sequence, wherein the HVR-H3 of the heavy chain variable domain sequence comprises, at one or more of the following Kabat numbering positions, one of the amino acids indicated for that position:
Ala, Pro, Ser, Arg, His, or Thr at amino acid position 98;
Ala, Ser, Thr, Gln, His, or Leu at amino acid position 99;
Tyr, Ala, Ser, Pro, or Phe at amino acid position 100;
Tyr, Val, Ser, Leu, or Gly at amino acid position 100a;
Asp, Ser, Thr, Leu, Gly, or Tyr at amino acid position 100b;
Val, Leu, Phe, Gly, His, or Ala at amino acid position 100c;
Leu, Phe, Ile, or Tyr at amino acid position 100d;
Gly, Pro, Tyr, Gln, Ser, or Phe at amino acid position 100e;
Tyr, Ala, Gly, Ser, or Lys at amino acid position 100f;
Gly, Tyr, Phe, or Val at amino acid position 100g.
	Claim 23 encompasses the antigen-binding molecule of claim 22, wherein the light chain variable domain sequence comprises SEQ ID NO: 93 with any insertion or substitution at one or more positions selected from the following Kabat numbering positions: 24, 25, 26, 27, 27a, 27b, 27c, 27e, 30, 31, 33, 34, 51, 52, 53, 54, 55, 56, 74, 77, 89, 90, 92, 93, 94, and 96. 
	Claim 24 encompasses the antigen-binding molecule of claim 21, wherein
(a) the antigen-binding molecule has an agonistic activity against human CD 137, or
(b) the antigen-binding molecule does not induce a cytokine release from peripheral blood mononuclear cells (PBMC) in the absence of a cell expressing the third antigen, or
(c) both (a) and (b).
Claim 25 encompasses the antigen-binding molecule of claim 21, wherein the third antigen is a molecule specifically expressed in a cancer tissue. 
Claim 26 encompasses the antigen-binding molecule of claim 21, further comprising a heavy chain constant region. 
Claim 27 encompasses the antigen-binding molecule of claim 26, wherein the heavy chain constant region comprises an Fc region having reduced binding activity, as compared to a naturally occurring human IgG1 Fc region, against a human Fc gamma receptor isoform selected from Fc gamma receptor Ia, Fc gamma receptor IIa, Fc gamma receptor IIb, Fc gamma receptor IIa, or Fc gamma receptor IIIb.
Claim 28 encompasses the antigen-binding molecule of claim 21, wherein the antigen-binding molecule has one or both of the following characteristics:
(1)  the first variable region binds to an extracellular domain of human CD3 epsilon comprising the amino acid sequence of SEQ ID NO: 91; or
(2) the antigen-binding molecule induces CD3 activation of a T cell against any cell expressing the third antigen, but does not induce CD3 activation of a T cell against a cell expressing human CD137.
Claim 29 encompasses a pharmaceutical composition comprising the antigen-binding molecule according to claim 21 and a pharmaceutically acceptable carrier. 
Claim 30 encompasses any antigen-binding molecule comprising:
a first variable region that binds to human CD3 epsilon and human CD 137, but does not bind to human CD3 epsilon and human CD137 at the same time; and
a second variable region that binds to any third antigen different from human CD3 epsilon and human CD137, wherein the antigen-binding molecule comprises:
(a) a VH sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 41, 30, 46 or 40; or
(b) a VL sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 51, 52, 53, 54, 55, 56 or 57; or
 (c) the VH sequence of (a) and the VL sequence of (b).
Claim 31 encompasses the antigen-binding molecule of claim 30, wherein:
(a) the antigen-binding molecule has an agonistic activity against human CD137, or
(b) the antigen-binding molecule does not induce a cytokine release from PBMCs in the absence of a cell expressing the third antigen, or
(c) both (a) and (b). 
Claim 32 encompasses the antigen-binding molecule of claim 30, wherein the third antigen is a molecule specifically expressed in a cancer tissue.
Claim 33 encompasses the antigen-binding molecule of claim 30, further comprising a heavy chain constant region. 
Claim 34 encompasses the antigen-binding molecule of claim 33, wherein the heavy chain constant region comprises an Fc region having reduced binding activity, as compared to a naturally occurring IgG1 Fc region, against a human Fc gamma receptor isoform selected from Fc gamma receptor Ia, Fc gamma receptor Ila, Fc gamma receptor IIb, Fc gamma receptor IIa, or Fc gamma receptor IIb.
Claim 35 encompasses the antigen-binding molecule of claim 30, wherein the antigen-binding molecule has one or both of the following characteristics:
(1) the first variable region binds to an extracellular domain of human CD3 epsilon comprising the amino acid sequence of SEQ ID NO: 91; or
(2) the antigen-binding molecule induces CD3 activation of a T cell against a cell expressing the third antigen, but does not induce CD3 activation of a T cell against a cell expressing human CD137. 
Claim 36 encompasses a pharmaceutical composition comprising the antigen-binding molecule according to claim 30 and a pharmaceutically acceptable carrier.
The specification discloses antibodies that bind to both human CD3 epsilon and human CD137 obtained from dual scFv library with designed Light chain library, see p. 95, para. [0298].  The specification discloses evaluating IgG having obtained Fab domain to CD3 epsilon and human CD137 at same time, see p. 101.   The specification discloses inhibition of binding to human CD137-Fc by free CD3 epsilon peptide was observed in all tested antibodies, see Table 9, p. 102.  The specification teaches a trifunctional IgG antibody comprising a Fab that binds to just GPC3 on tumor cell and a dual binding Fab that binds to just human CD3 epsilon and human CD137, see Fig. 1, 33-34.  The Dual-Fab antibody H183:072 that binds to human CD3 epsilon and human CD137 comprises heavy chain SEQ ID NO: 30 and light chain SEQ ID NO: 51.  The dual-Fab antibody induces IL-2 from T cells, see Fig. Example 12, Table 20.
Regarding “a second variable region that binds to any third antigen different from human CD3 epsilon and human CD137” in claims 21 and 30, wherein the third antigen is expressed by any cell (claim 24, 31) such as any cancer tissue (claims 25, 32), the specification discloses trispecific antibody comprising a Fab that binds to just human GPC3 on tumor cell and a dual binding Fab that binds to just human CD3 epsilon and human CD137, see Fig. 1, 33-34.  The Dual-Fab antibody H183:072 that binds to human CD3 epsilon and human CD137 comprises heavy chain SEQ ID NO: 30 and light chain SEQ ID NO: 51.  The dual-Fab antibody induces IL-2 from T cells, see Fig. Example 12, Table 20.   Neither anti-CD137(B), not anti-CD3 epsilon antibody (CE115) alone could result in induction of IL-2 from T cells.
However, the specification does not does not describe the structure, e.g., the heavy chain and light chain variable regions that bind to all third antigens, any third antigen expressed by any cell or any cancer tissue to enable one of ordinary skill in the art to make and use the claimed antigen-binding molecule as a pharmaceutical composition for treating which diseases.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; see, e.g., Discussion). 
Similarly, Edwards et al (of record, J Mol Biol. 334(1): 103-118, 2003; PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and one species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that third antigen encompassed by the claimed antigen-binding molecule.  
Regarding heavy chain variable domain comprises SEQ ID NO: 92 with any insertion or any substitution at one or more position 31, 52b, 52c, 53, 54, 56, 57, 61, 98, 99, 100, 100a, 100b, 100c, 100d, 100e, 100f, and 100g (claim 22), there is insufficient guidance as to which amino acid to be inserted or substituted at one or more position 31, 52b, 52c, 53, 54, 56, 57, 61, 98, 99, 100, 100a, 100b, 100c, 100d, 100e, 100f, and 100g in the heavy chain variable region that still maintains antigen binding to human CD3, much less competes for binding to human CD137.
Regarding light chain variable domain sequence comprises SEQ ID NO: 93 with any insertion or substitution at one or more positions selected from the following Kabat numbering positions: 24, 25, 26, 27, 27a, 27b, 27c, 27e, 30, 31, 33, 34, 51, 52, 53, 54, 55, 56, 74, 77, 89, 90, 92, 93, 94, and 96 (claim 23), there is a lack of guidance as to which amino acid to be inserted or substituted at one or more position 24, 25, 26, 27, 27a, 27b, 27c, 27e, 30, 31, 33, 34, 51, 52, 53, 54, 55, 56, 74, 77, 89, 90, 92, 93, 94, and 96 in the light chain variable domain and still maintains antigen binding to human CD3, much less competes for binding to human CD137.
It is known in the art that even minor changes in the amino acid sequences of the heavy and light variable regions, may affect antigen-binding or effector function.
For example, Piche-Nicholas et al (of record, MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 
Regarding Fc region having reduced binding activity against Fc gamma R (claims 27, 34), the specification discloses substituting Alanine (Ala) for the amino acids at positions 234, 235 and 297 (EU numbering) to reduce the Fc gamma binding, see p. 142.
Other than the alanine substitution at positions 234, 235 and 297, the specification does not teach which random substitution, deletion, addition or a combination thereof within the full-length Fc region is effective to reduce binding activity against all Fc gamma receptors, e.g., human FcγRI, FcγRIIa, FcγRIIb, FcγRIIIa, FcγRIIIb.  
Regarding pharmaceutical composition (claims 29 and 26), there are no in vivo working examples.  It is unpredictable which disease is effectively treated by the claimed pharmaceutical given the third antigen to which the antigen-binding molecule binds is unknown.  
In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary.  
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Lloyd et al, Edwards and Piche-Nicholas, the lack of specific guidance as to the structure of the genus of  antigen-binding molecule, and the absence of in vivo working examples, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims.  The scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification.  The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19 24 (CCPA 1970).  

Applicants’ arguments filed August 17, 2022 have been fully considered but are not found persuasive.
Applicant’s position is that claims 1-6, 8, and 10 have been canceled, thereby rendering the rejection moot.  Allowable claims 7 and 9 are rewritten as new independent claims 21 and 30, respectively. All of claims 22-29 and 31-37 depend from claim 21 or claim 30, and so presumably are allowable. Applicant therefore requests that the Office withdraw the rejection.

In response, the amendment to claims 1-6, 8, and 10 is acknowledged. The claims still do not meet the enablement requirement under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the reasons of record. 

Conclusion
No claim is allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644